DETAILED ACTION
This Office Action is in reply to Applicants application response to non-final rejection received on October 19, 2022.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1, 9, 15, and 18 in the response on 10/19/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of determining meeting conflict which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 15 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 9.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
determining, based upon context information collected by at least one sensor coupled to an Information Handling System (IHS), that a user of the IHS is more likely to attend a first remote meeting than a second remote meeting, wherein the first and second remote meetings are scheduled to take place, at least in part, concurrently; 
in response to the determination, prompting the user on a graphical user interface (GUI) in anticipation of the first remote meeting; and 
in response to the user accepting the prompt on the GUI, applying one or more settings to the IHS that are associated with the first remote meeting.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Determining meeting conflicts and estimating which meeting a user will attend recites a concept performed in the human mind.  But for the “Information Handling System (IHS)” and “Graphical User Interface (GUI)” language, the claim encompasses a person simply estimating which meeting an invitee may attend based on some piece of contextual information, prompting the invitee, and changing a setting for the meeting.  The mere nominal recitation of a generic IHS and GUI does not take the claim out of the mental processes grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor and memory coupled to the processor, the memory having program instructions stored thereon in Claim 1 is just applying generic computer components to the recited abstract limitations.  The memory storage device having program instructions stored thereon that, upon execution by one or  more processors of an Information Handling System in Claim 9 appears to be just software.  Claims 1 and 9 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Further, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Determining meeting conflicts and estimating which meeting a user will attend and prompting the user recites managing personal behavior or relationships or interactions between people.  But for the “Information Handling System (IHS)” language, the claim encompasses a user simply estimating which meeting an invitee may attend based on some piece of contextual information, prompting the invitee, and changing a setting for the meeting.  The mere nominal recitation of a generic IHS does not take the claim out of the mental processes grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor and memory coupled to the processor, the memory having program instructions stored thereon in Claim 1 is just applying generic computer components to the recited abstract limitations.  The memory storage device having program instructions stored thereon that, upon execution by one or  more processors of an Information Handling System in Claim 9 appears to be just software.  Claims 1 and 9 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor and memory (Claim 1) memory storage device having program instructions stored thereon that, upon execution by one or  more processors of an Information Handling System (claim 9) and/or an Information Handling System (IHS) (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0023] about implantation using general purpose or special purpose computing devices [an IHS may be a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., Personal Digital Assistant (PDA) or smart phone), server (e.g., blade server or rack server), a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price. An IHS may include Random Access Memory (RAM), one or more processing resources such as a Central Processing Unit (CPU) or hardware or software control logic, Read-Only Memory (ROM), and/or other types of nonvolatile memory] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims1, 9, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8, 10-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 9, and 15 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dotan-Cohen et al. U.S. Publication 2017/0308866 A1 (hereafter Dotan-Cohen).
Regarding claim 1, Dotan-Cohen discloses a processor (par. 0007, the system comprises one or more processors); and 
a memory coupled to the processor (par. 0007, one or more computer storage media storing computer-useable instructions that, when executed by the one or more processors), the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to: 
determine, based upon context information collected by at least one sensor coupled to the HIS (par. 0112, determining a set of meeting features associated with the meeting event, the set of meeting features determined based at least in part on sensor data.) , that a user of the IHS is more likely to attend a first remote meeting than a second remote meeting, wherein the first and second remote meetings are scheduled to take place, at least in part, concurrently (par. 0105, the meeting organizer may also see data indicating a likelihood of attendance for the invitees, including those invitees having a higher importance score. In this way, meeting organizers may evaluate meeting attendee importance scores of conflicting meetings before sending an invitation. This allows the meeting organizer to identify individual meeting invitees who have conflicting meetings and evaluate the relative meeting attendee importance score and/or likelihood of attendance of each meeting. Further, in evaluating conflicting meetings, the meeting attendee importance scores enable the meeting organizer to determine how the meeting they are currently generating compares to other meetings that have been proposed or scheduled for the same time. The meeting organizer may then make a determination as to whether important invitees are more likely to attend a proposed meeting they are generating than a competing meeting. Depending on the meeting attendee importance score of the conflicting meeting(s) and/or likelihood of attendance for invitees, the meeting organizer may choose different meeting features for the proposed meeting, such as a different time or location, or the organizer may choose not to adjust the meeting features..); and 
in response to the determination, apply one or more settings to the IHS that are associated with the first remote meeting (par. 0091, a suggestion that the meeting organizer change a specific feature such as the time, date, location, or other feature, an indication as to who is likely to attend/not attend given the current proposed meeting features, or a confirmation that certain invitees identified by the meeting organizer are likely to attend given the meeting features for the proposed meeting.).

Regarding claim 2, Dotan-Cohen discloses wherein the context information comprises at least one of: an identity of the user (par. 0106, profiles), a previous attendance to the first or second meetings (par. 0047, identifying user attendance (physical or remote)), a role of the user in the first or second meeting (par. 0047, a user's participation rate (par. 0047, participation), a time-of-day (par. 0047, time related features, such as time(s) of day(s), day of week or month the meeting event, or the duration of the meeting event), a calendar event, or an application currently under execution.

Regarding claim 3, Dotan-Cohen discloses wherein the context information is collected at least in part via one or more hardware sensors coupled to the IHS, and wherein the context information comprises at least one of: a user's proximity to the IHS, a user's gaze direction, a location of the IHS, a network connection, a power usage, a peripheral device coupled to the IHS, or an IHS posture (par. 0075, a context of the user's device may be evaluated to identify an activity of the user as the sensor data (e.g., a device location may be indicative of the user going to soccer practice at a soccer field on Tuesdays; a device location check-in may be indicative of the user going out on a movie date on Sundays (e.g., the user may check-in through a social network); a connectivity state, such as Wi-Fi connectivity, may indicate that the user is at home, in the office, or at a coffee shop; a charging state, such as a car charging state, may indicate that the user is currently driving; a vacation itinerary file on the device may indicate that the user will be going on a vacation in a week; etc.).).

Regarding claim 4, Dotan-Cohen discloses wherein to determine that the user of the IHS is more likely to attend the first remote meeting than the second remote meeting, the program instructions, upon execution, further cause the IHS to: transmit the context information to a remote server configured to make the determination using machine learning (ML); and receive an identification of the one or more settings from the remote server (par. 0101, in one embodiment, the optimization logic may include machine learning and/or statistical classification processes, for instance high-dimensional clustering. Moreover, in some embodiments, meeting features optimizer 268 may invoke repeatedly likelihood of attendance determiner 266 to determine a range of likelihood of attendance given various values to meeting features. Alternatively, meeting features optimizer 268 may operate in conjunction with likelihood of attendance determiner 266 to effectively determine or calculate likelihood of attendance as a function of meeting features. In this way, meeting features can be optimized or solved such that the desired attendance goals are achieved.).

Regarding claim 5, Dotan-Cohen discloses wherein to apply the one or more settings, the program instructions, upon execution, further cause the IHS to perform at least one of: load an application, close an application, load a data file, download a data file from a remote server, distribute a data file to another participant of the remote meeting, modify an audio setting of the IHS, modify a display setting of the IHS, or modify a power consumption setting of the HIS (par. 0051, meeting event pattern inference engine 230 may run on a server, as a distributed application across multiple devices, or in the cloud. At a high level, meeting event pattern inference engine 230 may receive meeting event data, which may be provided from user activity monitor 280, or its subcomponents, user-data collection component 210, and/or user meeting event history from client-side applications or services associated with user activity monitor 280, or which may be stored in a user profile 250).

Regarding claim 6, Dotan-Cohen discloses wherein the one or more settings are applied prior to a start time of the first remote meeting (par. 0047, meeting related features).

Regarding claim 7, Dotan-Cohen discloses wherein the program instructions, upon execution, further cause the IHS to, prior to applying the one or more settings, prompt the user in anticipation of the first remote meeting, and wherein the application of the one or more settings occurs in response to the user accepting the prompt (par. 0101, meeting features optimizer 268 may identify meeting features that result in both a high acceptance rate and a high likelihood of the most important meeting invitees accepting the invitation. In some embodiments, meeting features optimizer 268 uses optimization logic, which may include rules, conditions, associations, classification models, or other criteria to determine optimal features given the meeting organizer's goals or concerns.).

Regarding claim 8, Dotan-Cohen discloses wherein at least one of: (a) in response to a confidence level of the determination having a first value, the prompt identifies a first number of settings, (b) in response to a confidence level of the determination having a second value greater than the first value, the prompt identifies a second number of settings smaller than the first number; and (c) in response to a confidence level of the determination having a third value greater than the second value, the prompt: (i) identifies a third number of settings smaller than the second number or (ii) does not identify any of the one or more settings (par. 0101, meeting features optimizer 268 may invoke repeatedly likelihood of attendance determiner 266 to determine a range of likelihood of attendance given various values to meeting features. Alternatively, meeting features optimizer 268 may operate in conjunction with likelihood of attendance determiner 266 to effectively determine or calculate likelihood of attendance as a function of meeting features. In this way, meeting features can be optimized or solved such that the desired attendance goals are achieved.).

Regarding claim 9, determine, based upon context information collected by at least one sensor coupled to the IHS (par. 0112, determining a set of meeting features associated with the meeting event, the set of meeting features determined based at least in part on sensor data.), that a user of the IHS is more likely to attend a first remote meeting than a second remote meeting, wherein the first and second remote meetings are scheduled to take place, at least in part, concurrently(par. 0112, determining a set of meeting features associated with the meeting event, the set of meeting features determined based at least in part on sensor data.) , that a user of the IHS is more likely to attend a first remote meeting than a second remote meeting, wherein the first and second remote meetings are scheduled to take place, at least in part, concurrently (par. 0105, the meeting organizer may also see data indicating a likelihood of attendance for the invitees, including those invitees having a higher importance score. In this way, meeting organizers may evaluate meeting attendee importance scores of conflicting meetings before sending an invitation. This allows the meeting organizer to identify individual meeting invitees who have conflicting meetings and evaluate the relative meeting attendee importance score and/or likelihood of attendance of each meeting. Further, in evaluating conflicting meetings, the meeting attendee importance scores enable the meeting organizer to determine how the meeting they are currently generating compares to other meetings that have been proposed or scheduled for the same time. The meeting organizer may then make a determination as to whether important invitees are more likely to attend a proposed meeting they are generating than a competing meeting. Depending on the meeting attendee importance score of the conflicting meeting(s) and/or likelihood of attendance for invitees, the meeting organizer may choose different meeting features for the proposed meeting, such as a different time or location, or the organizer may choose not to adjust the meeting features.); 
in response to the determination, prompt the user on a graphical user interface (GUI) in anticipation of the first remote meeting (par. 0047, responses (e.g. acceptance, tentative-acceptance, declines. Responses made on presentation components 616 which include computer display for a user to respond to a meeting invite.); and 
in response to the user accepting the prompt on the GUI, apply one or more settings to the IHS that are associated with the first remote meeting (par. 0091, a suggestion that the meeting organizer change a specific feature such as the time, date, location, or other feature, an indication as to who is likely to attend/not attend given the current proposed meeting features, or a confirmation that certain invitees identified by the meeting organizer are likely to attend given the meeting features for the proposed meeting.)..

Claim 15 is substantially similar to claim 9 and therefore rejected under the same rationale. 
Claims 10 and 16 are substantially similar to claim 8 and therefore rejected under the same rationale. 
Claims 11 and 17 are substantially similar to claim 2 and therefore rejected under the same rationale. 
Claims 12 and 18 are substantially similar to claim 3 and therefore rejected under the same rationale. 
Claims 13 and 19 are substantially similar to claim 4 and therefore rejected under the same rationale. 
Claims 14 and 20 are substantially similar to claim 5 and therefore rejected under the same rationale. 

Response to Arguments
The Applicants response begins on page 7 of the response dated 10/19/2022.  The Applicants begin with the overview of the pending claims and the rejection of the claims form the non-final Office action.  The Applicant also discussed the claim amendments in section II.
The Applicants moved to discussion of the rejection under 35 U.S.C. § 101 in par III (remarks page 8).  The argument is that the amended language of at least claims 1 9, and 15 overcomes the rejection based on the addition of a sensor coupled to the HIS.   Further, it is noted that claims 9 and 15 include a graphical user interface (GUI) to prompt an acceptance.  The addition of a generic sensor for collecting data and a GUI for displaying data or recording inputs is insufficient to integrate into a practical application as the computer and display are being used in their ordinary intended capacity and are merely using to computer as a tool to perform the otherwise abstract idea.  The rejection under 35 U.S.C. § 101 is not withdrawn.

Next, the arguments (remakrs page 8) section IV. are directed to the rejection of the claims under 35 U.S.C. § 112(b).  The claims have been amended at this time and the rejection is withdrawn. 

Regarding the rejection under 35 U.S.C. § 102 the applicants’ arguments (remarks pages 8-10) the arguments begin with claim 1 and that the prior art reference discloses that the meeting conflict is determined before the sending of the invite.  The Applicant further argues that a change in meeting settings does not result in applying one or more settings to the IHS as required.  

The Examiner does not agree with the arguments.  The prior art reference of Dotan-Cohne states that the meeting can still be scheduled at the same time and not adjusted based on the conflict.  This would mean that both meetings are scheduled concurrently as required by the claim.  The adjustment to one of the scheduled meetings is possible (par. 0091, For example, a suggestion that the meeting organizer change a specific feature such as the time, date, location, or other feature, an indication as to who is likely to attend/not attend given the current proposed meeting features, or a confirmation that certain invitees identified by the meeting organizer are likely to attend given the meeting features for the proposed meeting.) and constitutes a application of one or more settings to the IHS. 

The applicants arguments continuing on page 10 and revolve around the same argument that the conflicting meetings determination is indicated before sending of an invitation, which the Applicant argues means the meetings are not concurrent.  The argument has been answered and the further arguments take no new position with respect to the reference of Dotan-Choen.

In summary, the Applicants arguments and amendments with respect to the rejection under 35 U.S.C. § 112(b) were persuasive and the rejection has been withdrawn.  
Regarding the rejections under 35 U.S.C. § 101 and 102 the arguments and amendments are not persuasive and the rejections stand.  The application is not in condition for allowance at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        July 15, 2022